              Case 1:20-cv-09772-RA Document 5 Filed 12/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                        USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
 OFF-WHITE, LLC,                                                    DATE FILED:

                             Plaintiff,
                                                                     20-CV-9772 (RA)
                        v.
                                                                          ORDER
 ALWAYN, et al.,

                             Defendants.




RONNIE ABRAMS, United States District Judge:

       As discussed in today’s conference, it is hereby:

        ORDERED that Plaintiff and Defendants Animetee and Kickoff Shirts submit a joint status

update to the Court no later than January 13, 2021. The status update should address the status of the

parties’ settlement negotiations and whether Mr. Lee has obtained counsel to represent Animetee and

Kickoff Shirts.

       IT IS FURTHER ORDERED that Plaintiff submit a status update to the Court proposing next

steps for its litigation against the remaining defendants no later than February 12, 2021.

       IT IS FURTHER ORDERED that for the reasons discussed at today’s conference, this case no

longer requires sealing. The Clerk of Court is thus respectfully directed to unseal this case and all

documents that have heretofore been filed in conjunction with it.
               Case 1:20-cv-09772-RA Document 5 Filed 12/14/20 Page 2 of 2



         Plaintiff is directed to send a copy of this order to all Defendants, including Defendants Animetee

and Kickoff Shirts.

SO ORDERED.

Dated:      December 14, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
